 1   McGREGOR W. SCOTT
     United States Attorney
 2   CHI SOO KIM
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, California 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for Defendant Postmaster General
     Megan J. Brennan
 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   RAS HEZEKIAH TAFARI, et al.,                             Case No. 2:17-cv-0113-MCE-EFB PS
12              Plaintiffs,
     v.                                                       JOINT STIPULATION AND [PROPOSED]
13   UNITED STATES POSTAL SERVICE,                            ORDER MODIFYING SCHEDULE
     MEGAN J. BRENNAN, Postmaster General,
14

15                   Defendant.

16

17           Defendant Megan J. Brennan, Postmaster General, United States Postal Service, and Plaintiff Ras

18   Hezekiah Tafari, respectfully propose and stipulate to the schedule below. Due to the Federal

19   Government’s recent lapse in funding the parties propose the below extension of scheduled dates.

20                                                                     Current             Proposed

21   - Defendant’s Expert Disclosures                                  January 25, 2019    March 1, 2019

22   - Rebuttal Expert Disclosures                                     February 8, 2019    March 15, 2019

23   - Last Day Motion to Compel Discovery Hearing                     February 20, 2019   March 27, 2019

24   - Discovery Completion                                            March 15, 2019      April 12, 2019

25   - Last Day - Pretrial Motions Hearing                             May 1, 2019         June 12, 2019

26       Pretrial Motions Due                                                              May 1, 2019

27       Pretrial Oppositions Due                                                          May 15, 2019

28       Pretrial Replies Due                                                              May 22, 2019


     Tafari v. U.S. Postal Service Postmaster General, Case No. 17-0113 MCE-EFB                             1
     JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
 1           Undersigned defense counsel has also informed Plaintiff of her unavailability due to travel from

 2   May 29-June 8 and July 2-July 19.

 3

 4                                                             Respectfully submitted,

 5   DATED: February 12, 2019                                  McGREGOR W. SCOTT
                                                               United States Attorney
 6

 7                                                    By:        /s/ Chi Soo Kim
                                                               CHI SOO KIM
 8                                                             Assistant United States Attorney

 9
     DATED: February 12, 2019
10
                                                      By:        /s/ Ras Hezekiah Tafari
11                                                             RAS HEZEKIAH TAFARI
                                                               Plaintiff
12

13                                                PROPOSED ORDER

14           Good cause appearing, it is hereby ORDERED that the pretrial scheduling order (ECF No. 43) is

15   modified as follows:

16           1. Defendant shall make its initial expert disclosures by March 1, 2019;

17           2. Any rebuttal disclosures shall be made by March 15, 2019;

18           3. Motions to compel discovery shall be heard by March 27, 2019;

19           4. All discovery shall be completed by April 12, 2019; and

20           5. All pretrial motions, except motions to compel discovery, shall be heard by June 12, 2019.

21

22   DATED: February 14, 2019.
                                                               Edmund F. Brennan
23                                                             United States Magistrate Judge

24

25

26

27

28


     Tafari v. U.S. Postal Service Postmaster General, Case No. 17-0113 MCE-EFB                                 2
     JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
